OPINION OF THE COURT
Per Curiam.
Respondent was admitted to the practice of law at this Department in 1941, and has maintained a practice within this Department at all times relevant to these proceedings.
*35A cofounder of the New York Chapter of the American Academy of Matrimonial Lawyers, respondent recently served as treasurer of the Chapter. Over a period of time, while serving in that capacity, he made unauthorized withdrawals from the organization’s bank account, amounting to about $34,000, which he used for personal purposes. When confronted with a record of these transactions, respondent admitted his indiscretion, cooperated with an audit, made what he believes to have been full restitution, and resigned from the Academy. He has also cooperated with petitioner’s investigation into these allegations of professional misconduct.
Respondent has submitted an affidavit of resignation from the Bar, pursuant to section 603.11 of the Rules of this Court (22 NYCRR 603.11), in which he admits in detail the allegations of the present investigation, and acknowledges that if formal charges were to be lodged, he would be unable to defend himself successfully on the merits. Full of remorse and aware of the implications of submitting his resignation, the 77-year-old respondent states nonetheless that his request is rendered freely and voluntarily, without coercion or duress.
Petitioner recommends our acceptance of respondent’s resignation. Accordingly, respondent’s name should be stricken from the roll of attorneys authorized to practice law, effective immediately.
Carro, J. P., Ellerin, Wallach, Asch and Tom, JJ., concur.
Motion granted and respondent’s resignation accepted, effective immediately.